Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim language of base claim 1, lines 16-20 constitutes new matter with respect to the original disclosure.  Upon review of the original specification and original claims, no support could be found for this new subject matter.  Claims 2-4, 6-8, and 14-15 are also rejected because they depend directly or indirectly upon base claim 1.
0 degrees and 30 degrees of the range of 10 cycles/mm to 20 cycles/mm is not clearly supported (emphasis added); see paragraph 192 of the present specification where different parameters are originally disclosed.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6, 8, and 14-15 are rejected under 35 U.S.C. 103 as obvious over Gontijo et al (US 2009/0182917; hereafter referred to a GO) in view of Rosen et al (US 2017/0258578*; hereafter R1) or Rosen et al (US 10,327,888*; hereafter referred to as R2).  *The effective filing date of all the present claims is now December 15, 2021 due to the new matter added to claim 1 on that date).  GO meets the claim language where:
The intraocular lens as claimed is the intraocular lens of GO (see Figure 19 and paragraphs 95, 37, 59, 55 and 11);
The optic comprising a first surface and a second surface as claimed is the optical zone portion (e.g., (204)) with surfaces (e.g., (202));
The optical axis as claimed can be seen in Figure 19 as line OA-OA’;
The symmetry about the optical axis can be seen in Figure 19 by inspection of the drawing;
The aspheric surface as claimed is described at least in paragraph 57 of GO;
The configuration to focus light along a direction parallel to the optical axis as claimed is illustrated in Figure 19 and described in paragraph 95 of GO;
The configuration to focus oblique angle light at a periphery retinal location as claimed is described in paragraph 58 and shown in Figure 19 of GO;
 The configuration to focus light at the peripheral retinal location having an eccentricity between 1 and 30 degrees is shown in Figure 19 where a protractor measurement of this figure yields an angle of about 20 degrees, and 
The image quality being improved by reducing at least one optical aberration compared to no particular value is met by any focusing but GO discloses that this is the object of the invention in paragraphs 11-12.
However, the new claim language of lines 16-20 is not disclosed by GO.  R1 (see Figure 3 (meniscus lens) and paragraph 52) or R2 (see Figure 5E and claim 1), each from the same art of endeavor, teaches that the claimed modulation transfer relationship was known to the art at the time the invention was made.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to make the intraocular lens of GO to have the modulation transfer relationship disclosed by R1 or R2 to improve peripheral vision of those utilizing the GO intraocular lens.



    PNG
    media_image1.png
    445
    782
    media_image1.png
    Greyscale

Regarding claim 4, the Applicant is directed to see Figure 15 of GO where the 0 to 30 cycles/mm values are clearly above MTF’s of 0.5 (vertical axis).
Regarding claims 4 and 6, the Applicant is directed to see paragraphs 71-77 of GO that teaches the limitations of these claims.
Regarding claim 8, the Applicant is directed to see paragraphs 80-81 of GO.
Regarding claim 14, the Applicant is directed to see paragraph 67 (last sentence) of GO.
Regarding claim 15, the Applicant is directed to see paragraphs 67-68 of GO.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GO and R1 or R2, further in view of Tabernero et al (US 2007/0093891; hereafter referred to as TO).
Regarding claim 3, GO teaches MTF’s over 0.5 for 100 cycles/mm (see Figure 15) but not for green light and for pupil sizes of 3-5 mm.  However, green light is just one frequency of visible light and GO is designed for visible light.  For this reason, the capability of correcting green light would have been prima facie obvious to an ordinary 
Regarding claim 7, GO teaches various lenses but not the meniscus lens as claimed.  However, TO teaches that it was known to the same art of endeavor to utilize meniscus lens shapes for lower power lenses; see paragraph 130.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a meniscus lens with GO so that the patient pool could be expanded to include those patients that need lower degrees of correction.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. The Applicant relies on the new language of claim 1, lines 16-20 to suggest that the claims are patentable.  However, since this subject matter does not have original support, the effective filing date of all the claims is now December 15, 2021.  For this reason, the R1 and R2 references are prior art and teach that the concept claimed in lines 16-20 was known to the art.  For this reason, the arguments pertaining to the claims are considered unpersuasive. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosen et al (US 10010407) is cited because it was the relevant reference of a double patenting rejection in the previous Office action but was inadvertently not made of record at that time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774